           Case 3:19-sw-00057-DJN Document 3 Filed 03/05/19 Page 1 of 2 PageID# 18

AO 93 (Rev. 01/09)Search and Seizure Warrant

                                                                                                                                          E
                                       United States District Court
                                                                                                                          FEB 2 7 2019
                                                                        for the                                                            y
                                                          Eastern District of Virginia
                                                                                                                   CLERK, U.S. district COURT
                                                                                                                          RICHMOND. VA
               In the Matter ofthe Search of
          (Briefly describe the property to be searched
           or identify the person by name and address)                            Case No.

       (1)Apple cellular phone, model X IMEI
    #354841094054631 with Sprint SIM Card (See
          Attachment A for full identifiers)

                                               SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the         Eastern           District of             Virginia
(identify the person or describe the property to be searched and give Us location)'.

 See Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

 See Attachment B


          1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before
                                                                                                      (not to e^fcJkd 10 da^)
      Sf in the daytime 6:00 a.m. to 10 p.m.                □ at any time in the day or night as 1 find reasonable cause has been
                                                                 established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
 Hon. David J. Novak                                                •
                              (name)

      □ 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) Ofor            days (not to exceed 30).
                                                      □until, the facts justifying, the later specific date of

Date and time issued:                                   2^1^
                                                                                                   ISI
                                                                                       David J. Novak
                                                                                                                  (0^
                                                                                       United                     Judq^

City and state:       Richmond. VA                                                Hon. David J. Novak. U.S. Magistrate Judoe
                                                                                              Printed name and title
          Case 3:19-sw-00057-DJN Document 3 Filed 03/05/19 Page 2 of 2 PageID# 19

AO 93 (Rev.01/09)Search and Seizure Warrant(Page 2)

                                                              Return

Case No.:                           Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory ofthe property taken and name of any person(s)seized:
                                                      O^KTCi^ ^4UMPi^ccj SPf                                     Ct*t(Atc -Jic
 <-Uu<4c Secro, J.u^ -h SumL^T                                                            UCk<M,                  f>^c(
 Oxof®^              O*' At 0<!t7c<,                                            I't'r
 DiflOUr                                                                    r«w.f,V 4re,«cA ^
                 /^eaudt -tccA/yx^utf
  OevKe. PatJ^mi,/                                       OFS/retcwft/ u> U Byw/ a-2»./f ^4
  Bw PrattW -IV,                                       t««rjt oP ^UBT£cT OtUtc^ Uick Indu^eJ
  i>u4 haf llH.Mfft                                                       ItCAiiorx
  ^JS+ary ai«l fcii




                                                            Certification



         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date: OX/i
                                                                                  'xecutif^fficer's signature


                                                                                        Printed name and title
